United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0229
Issued: June 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 2, 2020 appellant filed a timely appeal from a June 25, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 1, 2020 appellant, then a 48-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that he sustained a strain due to factors of his federal employment.

1

5 U.S.C. § 8101 et seq.

He noted that he first became aware of his condition and realized its relation to his federal
employment on December 23, 2019. Appellant did not stop work.
A December 23, 2019 after visit summary from Dr. Nathan Woltman, Board-certified in
emergency medicine, indicated that appellant was seen for neck and shoulder pain and diagnosed
cervical nerve root disorder. In a medical note of even date, Dr. Colin Cantrell, an orthopedic
surgeon, found that appellant could return to work in seven days with restrictions.
In an April 28, 2020 statement, appellant indicated that on December 23, 2019 he was
working on a machine at work, dumping mail, when he felt a sharp pain in his arm. He contended
that he asked his supervisor if he could leave and go to the emergency room. Appellant noted that
an x-ray was taken, his doctor prescribed pain medication, and he returned to work after a few
days. He further contended that, since returning to work and due to the repetitive nature of his
work duties, which included loading, prepping, and pushing of mail, he was still experiencing pain.
Appellant also indicated that he previously worked at the employing establishment as a mail carrier
for 27 years before working as a mail handler.
In a May 4, 2020 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a factual questionnaire for his completion. OWCP afforded
appellant 30 days to respond. No further evidence was submitted.
By decision dated June 25, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish that his diagnosed medical
condition was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
2

Id.

3

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No. 18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.6
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted factors of his federal employment.
OWCP received an after visit summary from Dr. Woltman, dated December 23, 2019.
While this summary listed a diagnosis of cervical nerve root disorder, it did not include an opinion
on the cause of appellant’s diagnosed cervical nerve root disorder. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.9 As such, this summary is insufficient to
establish his claim.
In a medical note of even date, Dr. Cantrell found that appellant could return to work in
seven days with restrictions. The Board has held that a medical report lacking a firm diagnosis
and a rationalized medical opinion regarding causal relationship is of no probative value.10 As
such, this note is also insufficient to meet appellant’s burden of proof.
As appellant has not submitted rationalized medical evidence establishing that his
diagnosed medical condition was causally related to the accepted factors of his federal
employment, the Board finds that he has not met his burden of proof to establish his claim.

6

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

7

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

R.G., Docket No. 18-0792 (issued March 11, 2020); D.J., Docket No. 19-1301 (issued January 29, 2020); I.J., 59
ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

D.M., Docket No. 20-1347 (issued January 29, 2021); S.J., Docket No. 19-0696 (issued August 23, 2019); M.C.,
Docket No. 18-0951 (issued January 7, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No.
17-1549 (issued July 6, 2018).
10

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 10, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

